Citation Nr: 1120744	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic sprain, lumbosacral spine, status post L5-S1 laminectomy and diskectomy (claimed as a back condition).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical sprain with degenerative disc disease and herniated nucleus pulposus, C6-7 (claimed as a neck condition).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative arthritis and patellofemoral chondromalacia, both knees (claimed as a bilateral knee condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.


REMAND

In his substantive appeal, the Veteran indicated he wished to have a hearing before the Board appearing at his local RO.  38 C.F.R. §§ 20.700, 20.703 (2010).  A hearing was scheduled in February 2011 at the local RO, and the Veteran was given notice in a letter dated in January 2011.  However, before his hearing, the Veteran cancelled and requested the hearing be rescheduled due to a family medical emergency.  Additionally, he noted that he received the January 2011 notification letter on Saturday, February 12, 2011, three days before his scheduled hearing date.  Therefore, the Board accepts that good cause to reschedule the hearing has been shown.  38 C.F.R. § 20.704 (2010).  The Veteran did not specify whether he wanted his hearing rescheduled as a Travel Board or videoconference hearing; hence, his preference should be clarified on remand.  


Because the RO schedules both videoconference and Travel Board hearings, the case is REMANDED for the following:

The RO should first have the Veteran clarify whether he wants a videoconference hearing or a Travel Board hearing.  Thereafter, he should be scheduled for a hearing pursuant to his clarification.  Ensure that the notice scheduling the hearing is associated with the claims folder.  The case should then be processed in accordance with established appellate procedure.

The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


